Citation Nr: 1820854	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  09-48 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the respective claims to reopen.  The May 2004 rating action declined to reopen the Veteran's respective service connection claims for a low back disability and an acquired psychiatric disorder, the Veteran filed a timely notice of disagreement and a January 2006 Statement of the Case (SOC) was issued.  In a January 2006 statement, the Veteran expressed his disagreement with the RO determinations and requested a Decision Review Officer (DRO) review his claims.  Although the DRO review request was untimely, the Veteran's statement expressed dissatisfaction with the RO's determinations and, when considered in context of the entire record, sufficiently identified the issues for appeal.  See Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011).  Accordingly, the Veteran's January 2006 statement, in fact, was a timely substantive appeal with respect to the aforementioned RO determinations and conferred the Board with jurisdiction over the matters, rendering the respective December 2006 and November 2008 rating actions purporting to address these matters of no consequence.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (holding that RO decisions, which do not grant the benefit sought, cannot resolve a pending appeal before the Board).  Thus, the May 2004 rating action is the proper rating action on appeal.  

These issues were previously before the Board in November 2011 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  Lumbosacral spine degenerative disease and lumbar spasm was onset in service.

2.  Major depressive disorder was onset in service.


CONCLUSIONS OF LAW

1.  Lumbosacral spine degenerative disease and lumbar spasm was incurred in service.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Major depressive disorder was incurred in service.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

I.  Lumbosacral spine degenerative disease and lumbar spasm

The Veteran contends that he injured his back during a fall in service and has had back pain since that time.  See May 2017 VA examination; September 1977 VA examination; December 2003 statement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

June 1967 service treatment records show complaints of back pain and an impression of paraspinal muscle spasm and central vertebral body defects in the upper lumbar spine most likely representing Schmorl's nodes in June 1967.

The Veteran has a current diagnosis of lumbosacral spine degenerative disease and lumbar spasm.  See May 2017 VA examination.  Post-service VA records show complaints of back pain and narrowing disc space of L5-S1 as early as September 1977.  See September 1977 VA examination.  VA treatment records show continuous complaints of back pain since that time.

The Board acknowledges the May 2017 VA examiner's negative nexus opinion.  However, the Board finds the report of the Veteran regarding the onset of his back symptoms in service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that service connection for lumbosacral spine degenerative disease and lumbar spasm is warranted.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

II.  Major depressive disorder

The Veteran contends that he has had a psychiatric disorder since his service in 1969.  See September 1977 VA examination; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service treatment records show a diagnosis of depression in October 1968 and a diagnosis of immature personality disorder in November 1968.

The Veteran has a current diagnosis of major depressive disorder.  See May 2017 VA examination.  

In an April 2005 private report, Dr. Ibzan Perez Munoz diagnosed dysthymia versus PTSD and opined that the Veteran has suffered from a psychiatric condition since service.  An April 2011 private psychologist, Joseph Balsamo, Psy.D., determined it is as likely as not that the Veteran's psychiatric condition was onset in service.

The Veteran's sister also provided a statement in November 2015 contending that the Veteran became depressed and withdrawn upon his return from the military.

The Board acknowledges the May 2017 VA examiner's negative nexus opinion.  However, the Board finds the report of the Veteran regarding the onset of his psychiatric symptoms in service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that service connection for major depressive disorder is warranted.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994).


ORDER

Service connection for lumbosacral spine degenerative disease and lumbar spasm is granted.

Service connection for a major depressive disorder is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


